Exhibit 10.6






    


Fair Isaac Corporation
2012 Long-Term Incentive Plan
Employee Non-Statutory Stock Option Agreement (International)


Option Terms and Conditions* 


1.
Grant of Stock Options. The Company hereby grants to you, subject to the terms
and conditions in this Employee Non-Statutory Stock Option Agreement, including
any country-specific terms for Participants outside the United States set forth
in Addendum A (collectively, the “Agreement”) and subject to the terms and
conditions of the Plan, an option to purchase the number of Shares specified on
the cover page of this Agreement (the “Option”).



2.
Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.



3.
Vesting and Exercise Schedule. This Option will vest and become exercisable as
to the portion of Shares and on the dates specified on the cover page to this
Agreement, so long as you remain an Employee. The vesting and exercise schedule
is cumulative, meaning that to the extent the Option has not already been
exercised and has not expired, terminated or been cancelled, you or the person
otherwise entitled to exercise the Option as provided in this Agreement may at
any time purchase all or any portion of the Shares that may then be purchased
under that schedule.



Vesting and exercisability of this Option will be accelerated during the term of
the Option if your Service to the Company or any Affiliate terminates because of
your death or Disability, as provided in Section 6(e)(2) of the Plan. Vesting
and exercisability will also be accelerated under the circumstances described in
Section 13(d) of the Plan and may be accelerated by action of the Committee in
accordance with Sections 3(b)(2), 13(b)(3) and 13(c) of the Plan. Vesting and
exercisability may also be accelerated upon the occurrence of events and in
accordance with the terms and conditions specified in any other written
agreement you have with the Company.


4.
Expiration. This Option will expire and will no longer be exercisable at 5:00
p.m. Central Time on the earliest of:



(a)
the expiration date specified on the cover page of this Agreement;



(b)
the expiration of any applicable period specified in Section 6(e) of the Plan
during which this Option may be exercised after your termination of Service;



(c)
if the Committee has taken action to accelerate exercisability in accordance
with Sections 13(b)(3) or 13(c) of the Plan, the expiration of any applicable
exercise period specified by the Committee pursuant to such action;



(d)
the date (if any) fixed for cancellation of this Option pursuant to Section
13(b)(2) or 13(d) of the Plan; or

(e)
the expiration of any applicable period specified in any other written agreement
you have with the Company providing for accelerated vesting and exercisability.





                                                     


*
To the extent any capitalized term used in this Agreement is not defined, it has
the meaning assigned to it in the Plan as the Plan currently exists or as it is
amended in the future.



1

--------------------------------------------------------------------------------

Exhibit 10.6






5.
Service Requirement. Except as otherwise provided in Section 6(e) of the Plan,
and as may otherwise be provided by action of the Committee in accordance with
Sections 13(b)(3) or 13(c) of the Plan, this Option may be exercised only while
you continue to provide Service to the Company or an Affiliate as an Employee,
and only if you have continuously provided such Service since the date this
Option was granted.



6.
Leave of Absence. Your Service as an Employee will be deemed continuing while
you are on a leave of absence approved by the Company in writing or guaranteed
by applicable law or other written agreement you have entered into with the
Company (an “Approved Leave”). If you do not resume providing Service as an
Employee following your Approved Leave, your Service will be deemed to have
terminated upon the expiration of the Approved Leave.



7.
Exercise of Option. Subject to Section 5 of this Agreement and to the Company’s
policies governing trading in its securities, the vested and exercisable portion
of this Option may be exercised through use of the account maintained for you at
E*TRADE or another automated electronic platform approved by the Company or
through delivery to the Company’s Stock Administration office of written
notification of exercise that states the number of Shares to be purchased and is
signed or otherwise authenticated by the person exercising this Option. If the
person exercising this Option is not the Optionee, he or she also must submit
appropriate proof of his or her right to exercise this Option.



8.
Payment of Exercise Price. When you submit your notice of exercise pursuant to
Section 7 of this Agreement, you must include payment of the exercise price of
the Shares being purchased through one or a combination of the following
methods:



(a)    your personal check, a cashier’s check or money order payable in U.S.
dollars;


(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised to the Company
in payment of the exercise price of such Shares and, to the extent consistent
with Section 9 of this Agreement, in payment of Tax-Related Items (as defined
below);


(c)    by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price of the Shares for which the Option is being exercised; or


(d)    by a reduction in the number of Shares to be delivered to you upon
exercise, such number of Shares to be withheld having an aggregate Fair Market
Value on the date of exercise equal to the exercise price of the Shares for
which the Option is being exercised.


However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares pursuant to subsection (c) above or by
authorizing the Company to retain Shares pursuant to subsection (d) above is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner. Moreover, if the Committee determines that
payment of the exercise price by one of the methods specified above is required
or desirable for legal or administrative reasons, you will be required to pay
the exercise price by such method.


9.
Tax Consequences and Withholding. You acknowledge that, regardless of any action
taken by the Company or, if different, the Affiliate employing you (the
"Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (the “Tax-Related
Items”) is and remains your responsibility and may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends,



2

--------------------------------------------------------------------------------

Exhibit 10.6




and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make arrangements acceptable to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy any
withholding obligation for the Tax-Related Items by one of the following
methods:
(i) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization without further
consent);
(ii) delivery of your authorization to E*TRADE (or another broker designated by
the Company) to transfer to the Company from your account at such broker the
amount of such Tax-Related Items;
(iii) withholding from your wages or other cash compensation paid to you by the
Company or any Affiliate; and/or
(iv) any other method approved by the Company and permitted under applicable
law.
Depending on the withholding method and to the extent permitted under the Plan
and applicable law, the Company and/or the Employer may withhold for Tax-Related
Items by considering minimum statutory withholding rates or up to the maximum
rate applicable in your jurisdiction. In the event of any over-withholding, you
will have no entitlement to the over-withheld amount in Shares and such amounts
will be refunded to you in cash in accordance with applicable law.
The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if you fail to comply with your obligations in connection with
the Tax-Related Items.
10.
Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and exercise price provided for above, and determines that all
conditions to exercise, including the tax withholding provisions of Section 9
and the compliance provisions of Section 19 of this Agreement, have been
satisfied, it will arrange for the delivery of the Shares being purchased.
Delivery of the Shares shall be effected by the electronic delivery of the
Shares to a brokerage account maintained for you at E*TRADE (or another broker
designated by the Company), or by another method provided by the Company. All
Shares so issued will be fully paid and nonassessable.



11.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than by a transfer upon your death in accordance with your will, by
the applicable laws of descent and distribution in your country or pursuant to a
beneficiary designation submitted in accordance with Section 6(d) of the Plan
(to the extent such designation is valid under applicable law). Following any
such transfer, this Option shall continue to be subject to the same terms and
conditions that were applicable to this Option immediately prior to its transfer
and may be exercised by such permitted transferee as and to the extent that this
Option has become exercisable and has not terminated in accordance with the
provisions of the Plan and this Agreement.



12.
No Shareholder Rights Before Delivery of Shares. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until such Shares have
been delivered to you or your permitted transferee pursuant to Section 10 of
this



3

--------------------------------------------------------------------------------

Exhibit 10.6




Agreement. No adjustments shall be made for dividends or other rights if the
applicable record date occurs before such delivery has been effected, except as
otherwise described in the Plan.


13.
Nature of Grant. In accepting the grant of this Option, you acknowledge,
understand and agree as follows:



(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.



(b)
The grant of this Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past.



(c)
All decisions with respect to future option grants, if any, will be at the sole
discretion of the Committee.



(d)
You are voluntarily participating in the Plan.



(e)
This Option and any Shares subject to the Option, and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or any Affiliate (including, as
applicable, the Employer) and which are outside the scope of your employment
contract, if any.



(f)
This Option and any Shares subject to the Option, and the income and value of
same, are not to be considered part of your normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments.



(g)
This Option and any Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation.



(h)
Unless otherwise agreed with the Company, this Option and the Shares subject to
the Option, and the income and value of the same, are not granted as
consideration for, or in connection with, the services you may provide as a
member of the board of directors or as a legal representative of an Affiliate.

 
(i)
In the event that the Employer is not the Company, the grant of the Option will
not be interpreted to form an employment contract or relationship with the
Company and, furthermore, the grant of this Option will not be interpreted to
form an employment contract with any Affiliate (including, as applicable, the
Employer).



(j)
This Option and Agreement do not give you a right to continued Service with the
Company or any Affiliate (including the Employer) and the Employer may terminate
your Service at any time subject to local law and the terms of any employment
agreement, if any, and otherwise deal with you without regard to the effect it
may have upon you under this Agreement.



(k)
The future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty; if the underlying Shares do not increase in value,
the Option will have no value; if you exercise your Option and acquire Shares,
the value of such Shares may increase or decrease, even below the exercise
price.



(l)
No claim or entitlement to compensation or damages shall arise from forfeiture
of this Option resulting from the termination of your Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any).





4

--------------------------------------------------------------------------------

Exhibit 10.6




(m)
Neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States (“U.S.”) Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.



14.
Data Privacy.



You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option materials (“Data”) by and among, as
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Employer, the Company and its Affiliates, as applicable,
may hold certain personal information about you, including, but not limited to,
your name, home address, telephone number and email address, date of birth,
social insurance number, passport or other identification number, salary,
nationality, job title, any equity or directorships held in the Company and its
Affiliates, details of all options or any other entitlement to equity awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to third party service providers
that are assisting the Company with the implementation, administration and
management of the Plan, including E*TRADE (including E*TRADE Securities LLC and
its affiliated entities), or such other stock plan service provider as may be
selected by the Company in the future. You understand that the recipients of
Data may be located in your country or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of Data by contacting your
local human resources representative. You authorize the Company, E*TRADE and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your status with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant the Option or other
equity awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


15.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



16.
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



17.
Choice of Law and Venue. This Option and Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Minnesota,
and all Participants agree to the exclusive venue and



5

--------------------------------------------------------------------------------

Exhibit 10.6




jurisdiction of the State and Federal Courts located in Hennepin County,
Minnesota and waive any objection based on lack of jurisdiction or inconvenient
forum. Any action relating to or arising out of this Plan must be commenced
within one year after the cause of action accrued. This provision will not apply
to Participants who relocate and primarily reside and work in California.


18.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



19.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon exercise of the Options prior to
the completion of any registration or qualification of the shares under any U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.



20.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the SEC or any national securities exchange on which the
Stock is then listed.  This Agreement may be unilaterally amended by the Company
to comply with any such compensation recovery policy. 



21.
Insider Trading/Market Abuse Restrictions. Depending on your country, you may be
subject to insider trading restrictions and/or market abuse laws which may
affect your ability to acquire or sell Shares or rights to Shares (e.g., the
Option) during such times as you are considered to have "inside information"
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy as
set forth in the “Statement of Company Policy as to Trades in the Company’s
Securities By Company Personnel and Confidential Information.” You are
responsible for ensuring compliance with any applicable restrictions.



22.
Country-Specific Terms. The Option shall be subject to the Country-Specific
Terms attached hereto as Addendum A. Moreover, if you relocate to one of the
countries included in Addendum A, the country-specific terms will apply to you,
to the extent the Company determines that the application of such terms is
necessary or advisable for legal or administrative reasons. Addendum A
constitutes part of this Agreement.



23.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



24.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.





6

--------------------------------------------------------------------------------

Exhibit 10.6




25.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



26.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.



27.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



By accepting this Option in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan.








7